In re Mormon, Walter; — Other; Applying for Supervisory and/or Remedial *802Writs, Parish of Jefferson, Juvenile Court Parish Of Jefferson, Nos. 2000 CC 00096, 2000 TP 00032,; to the Court of Appeal, Fifth Circuit, No. 01-C-400.
Granted. Judgment of the Court of Appeal is reversed. Judgment of the juvenile court allowing relator to assert a blanket Fifth Amendment privilege is reinstated. See State v. Bright, 98-0398 (La.4/11/00), 776 So.2d 1134; State v. Brown, 514 So.2d 99 (La.1987). Case remanded to the juvenile court for further proceedings.